Title: To George Washington from Guy Carleton, 24 November 1783
From: Carleton, Guy
To: Washington, George


                  
                     Sir,
                     New York 24th November 1783
                  
                  Agreeable to the notification given You in my Letter of the 22d instant, I purpose to withdraw from this place tomorrow at Noon, by which time I conclude your troops will be near the Barrier.  The Guards from the Redoubts & on the East River shall be first withdrawn, but an Officer will be sent out to give information to your advance Guard when the Troops move.
                  A Packet from England is this morning arrived.  I transmit a letter addressed to your Excellency which came enclosed in my Dispatches.  I am, Sir, Your Excellency’s most obedient and most humble Servant
                  
                     Guy Carleton
                  
               